Citation Nr: 1337121	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  06-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a cervical spine disorder.

3 . Entitlement to service connection for left arm numbness.

4.  Entitlement to service connection for astigmatic presbyopia, claimed as blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen a claim for service connection for a cervical spine disorder, and denied the remaining service connection claims on the merits.  Jurisdiction of the claims has since transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2008.  A copy of the hearing transcript is of record.

In an October 2008 decision, the Board reopened the Veteran's claim for service connection for a cervical spine disorder and remanded it, along with the remaining service connection claims, for further evidentiary and procedural development.  In December 2010, the claims were again remanded for proper completion of the October 2008 remand directives.  In November 2012, the Board again remanded the claims to consolidate the Veteran's paper claims file, Virtual VA file, and a temporary file that had been generated during the appeal process.  The matter now returns to the Board for further review.

A portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Migraine headaches are not etiologically related to service or a service-connected disability.

2.  A cervical spine disability is not etiologically related to service or a service-connected disability.

3.  Left arm numbness, diagnosed as cervical radiculopathy, is not etiologically related to service or a service-connected disability.

4.  A bilateral eye disability, including diagnoses of refractive error, cataracts, and blepharitis, is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for left arm numbness have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.310, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided in March 2005 did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.

As noted above, the Veteran testified at a Board hearing in June 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony to substantiate the Veteran's claims and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claims.  In addition, the claims were remanded to ensure that all relevant evidence had been obtained.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

B.  Duty to Assist

This additional duty includes assistance in obtaining potentially relevant records, such as service treatment records and post-service VA and private medical evaluation and treatment records, as well as the provision of an examination - including for a medical opinion - when necessary to make a decision on the claim.

In this case, the Veteran's service treatment records, VA treatment records, private treatment records, lay statements, and hearing transcript have been associated with the claims file.  As noted in the prior remand, VA made additional attempts to obtain in-service hospitalization records identified by the Veteran.  However, the search did not yield any additional records.

Notably, the case was most recently remanded in order to consolidate records contained in Veteran's main paper claims file, Virtual VA file, and temporary claims file.  That directive has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's claimed conditions.  

In a June 2013 brief, the Veteran's representative raised the issue of entitlement to service-connection for the disabilities on appeal as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  No medical examination or opinion has been obtained with respect to the Veteran's claims for service connection secondary to PTSD.  However, beyond the bare assertion of secondary service connection, the evidence does not indicate that the Veteran's current disabilities have any causal connection or are otherwise associated with his PTSD.  Therefore, a remand for examinations and/or opinions is not necessary to decide these secondary service-connection claims.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed Cir. 2010).  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In addition, certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

A.  Migraine Headaches

Service treatment records are negative for any complaints, treatment, or diagnoses related to headaches.  No relevant abnormalities were noted during the Veteran's undated enlistment examination and February 1979 separation examination.

The Veteran filed an unrelated service connection claim in November 1979, and underwent a VA examination in March 1980.  Neither his claim nor the examination referenced any complaints associated with headaches.  

Private records dated December 1990 show the Veteran complained of frequent headaches.  Additional records dated August 1991 show the Veteran complained of a 1-year history of headaches.  In June 1999, the Veteran did not list headaches among his complaints in a self-report of symptoms.

At his June 2008 hearing, the Veteran testified that he first experienced headaches in June or July of 1980.  He related his headaches to an incident in service when he was hit in the head with a bottle by another soldier.  He reported receiving stitches for the injury, being treated with medication, and being placed on leave for about two weeks.

A VA examination was conducted in August 2009.  The Veteran reported that he developed headaches beginning in 1999, and had worsened since that time.  He stated that they occurred on a weekly basis.  The examiner diagnosed migraine headaches, but concluded that they were not related to events from service, based on the lack of any complaints of headaches in service and the fact that a delayed onset of symptoms is not consistent with head trauma.

VA records from September 2009 noted reports of increased headaches.  However, records dated January 2011 show the Veteran denied any headache complaints.  Additional records dated February 2011 show the Veteran reported falling down some stairs while in the military.  He had hurt his back, and reported migraines as an associated symptom.

Based on the evidence, service connection for migraine headaches is not warranted.  Although the Veteran is currently diagnosed with the condition, the overall weight of the evidence is against a finding that it is attributable to service.

The Veteran contends that his headaches are related to being hit in the head with a bottle during service.  He also reported falling down stairs in service.  The Veteran is competent to report these events as they are based on his personal experience.  Moreover, because the Veteran is service-connected for PTSD based upon personal assault in service, the Board accepts his account of these events as credible.  However, service treatment records do not reflect any complaints of headaches in service.  The August 2009 VA examiner concluded that the Veteran's headaches were not related to service based upon the lack of documented complaints and the delayed onset of symptoms relative to the injury.  This opinion is based on a review of the file, a history provided by the Veteran, and an examination, and is consistent with the Veteran's own report of a delayed onset of symptoms following the in-service injury.  There is no competent medical opinion to refute this conclusion or otherwise relate headaches to service.

The Board has considered the Veteran's own statements regarding the etiology of his headaches.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of providing a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of headaches falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The regulations also provide that organic diseases of the nervous system may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  In this case, the Veteran was discharged in March 1979.  He did not reference headaches in his November 1979 claim for benefits or March 1980 VA examination, and he testified that the onset of his headaches occurred in June or July of 1980.  The evidence is against a finding that headaches were disabling to a compensable degree within one year of separation.

Finally, the Veteran stated that his headaches began in 1980 after his discharge from service, and at no time has he specifically asserted that he experienced continuous headache symptomatology from the time he was struck in the head during service.  Therefore, service connection based on continuity of symptomatology is not appropriate.


B.  Cervical Spine

Service treatment records are negative for any complaints, treatment, or diagnoses related to a cervical spine disability.  No relevant abnormalities were noted during the Veteran's undated enlistment examination and February 1979 separation examination.

The Veteran filed an unrelated service connection claim in November 1979, and underwent a VA examination in March 1980.  Neither his claim nor the examination referenced any complaints associated with a neck or cervical spine condition.

VA records dated January 1988 reflect complaints of neck stiffness.  An x-ray revealed some straightening of the normal spinal curve.  Vertebral bodies were otherwise intact, and joint spaces were maintained.  Private records from December 1990 show the Veteran reported a 10-year history of numbness in the neck.  An x-ray revealed possible mild cervical muscle spasm or chronic myofibrositis.  

In June 1999, the Veteran did not list neck pain among his complaints in a self-report of symptoms.  In July 2004, the Veteran reported a sore spot on his neck.  A December 2006 MRI revealed herniated or bulging disc protrusions at all levels of the cervical spine.

At his June 2008 Board hearing, the Veteran related his cervical spine disability to being struck in the head with a bottle during service.

VA records dated February 2009 show the Veteran reported an acute onset of neck pain 2 weeks earlier.  X-rays revealed upper cervical single level disc derangement and moderate multilevel osteophytosis.  A later entry from February 2009 noted reports of chronic neck pain for 4 to 5 years.

The Veteran underwent a VA examination in August 2009.  He reported an onset of neck pain in 1980, which he suggested was a delayed reaction to being struck in the head with bottle during service.  Following a review of the claims file, a history provided by the Veteran, and a physical examination, the Veteran was diagnosed with cervical spondylosis.  However, the examiner stated that this condition was not related to events which occurred during service, based on the lack of any documented complaints of neck pain in service, as well as the fact that a delayed onset of symptoms is not consistent with head trauma.

Based on the evidence, service connection for a cervical spine condition is not warranted.  Although the evidence reflects findings of spondylosis and other conditions, the overall weight of the evidence is against a finding that any of these disabilities are attributable to service.

The Veteran contends that his cervical spine condition is related to being hit in the head with a bottle during service.  As noted above, the Veteran's account of this is considered competent and credible.  However, service treatment records do not reflect any complaints of neck pain in service.  The Veteran told the VA examiner in this case that his neck pain began in 1980, and this is corroborated by other treatment records.  However, the VA examiner concluded that the Veteran's cervical spine condition was not related to service based upon the lack of documented complaints and the delayed onset of symptoms relative to the injury.  This opinion is based on a review of the file, a history provided by the Veteran, and an examination.  There is no competent medical opinion to refute this conclusion or otherwise relate a neck disability to service.

The Board has considered the Veteran's own statements regarding the etiology of his cervical spine disability.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of providing a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, the etiology of cervical spondylosis falls outside the realm of common knowledge of a lay person.  See Jandreau.

The regulations also provide that arthritis may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  As noted above, the Veteran was discharged in March 1979.  He did not reference neck pain in his November 1979 claim for benefits or March 1980 VA examination.  The evidence is against a finding that arthritis of the cervical spine was disabling to a compensable degree within one year of separation.

Finally, the Veteran stated that his neck pain began after his discharge from service, and at no time has he specifically asserted that he experienced continuous neck symptomatology since he was struck in the head during service.  Therefore, service connection based on continuity of symptomatology is not appropriate.

C.  Left Arm Numbness

Service treatment records are negative for any complaints, treatment, or diagnoses specifically related to left arm numbness.  Notably, records from September 1978 and October 1978 noted a left shoulder injury from playing football, with findings of posttraumatic arthritis.  No relevant abnormalities were noted during the Veteran's February 1979 separation examination.

The Veteran filed a claim for service connection for bilateral shoulder injuries in November 1979, and underwent a VA examination in March 1980.  He reported vague sensations of crackling in the shoulders.  There were no reports of left arm numbness.  The examiner diagnosed a history of shoulder discomfort, with no positive findings chronically.

VA records dated January 1988 show the Veteran complained of a 3-month history of numbness across the left side of his body.  The diagnosis was questionable arthritis.  Additional records from June 1999 show the Veteran complained of a 2-month history of numbness in his arms and feet.  He was diagnosed with Raynaud's syndrome.  

At his June 2008 Board hearing, the Veteran related his left arm numbness to being struck in the head with a bottle during service.

VA records dated February 2009 show the Veteran reported neck pain with complaints of numbness extending down his left arm.

The Veteran underwent a VA examination in August 2009.  He reported an onset of neck pain which radiated into the left arm in 1980, which he suggested was a delayed reaction to being struck in the head with bottle during service.  Following a review of the claims file, a history provided by the Veteran, and a physical examination, the Veteran was diagnosed with cervical radiculopathy.  However, the examiner stated that this condition was not related to events which occurred during service, based on the lack of any documented complaints of left arm numbness in service, as well as the fact that a delayed onset of symptoms is not consistent with head trauma.

Based on the evidence, service connection for left arm numbness is not warranted.  Although the evidence reflects findings of radiculopathy, the overall weight of the evidence is against a finding that this condition is attributable to service.

The Veteran contends that his numbness is related to being hit in the head with a bottle during service.  As noted above, the Veteran's account of this is considered competent and credible.  However, service treatment records do not reflect any complaints of left arm numbness in service.  The VA examiner concluded that the Veteran's radiculopathy was not related to service based upon the lack of documented complaints and the delayed onset of symptoms relative to the injury.  This opinion is based on a review of the file, a history provided by the Veteran, and an examination.  There is no competent medical opinion to refute this conclusion or otherwise relate left arm numbness to service.

The Board has considered the Veteran's own statements regarding the etiology of his left arm numbness.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of providing a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, the etiology of cervical radiculopathy falls outside the realm of common knowledge of a lay person.  See Jandreau.

The regulations also provide that organic diseases of the nervous system may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  As noted above, the Veteran was discharged in March 1979.  He did not reference left arm numbness in his November 1979 claim for benefits or March 1980 VA examination.  The evidence is against a finding that radiculopathy was disabling to a compensable degree within one year of separation.

Finally, the Veteran has not specifically asserted that he experienced continuous left arm numbness since he was struck in the head during service.  Therefore, service connection based on continuity of symptomatology is not appropriate.

D.  Astigmatic Presbyopia

Service treatment records are negative for any complaints, treatment, or diagnoses related to blurred vision.  The Veteran's February 1979 separation examination noted no abnormalities of visual acuity, refraction, or ocular motility.

The Veteran filed an unrelated service connection claim in November 1979, and underwent a VA examination in March 1980.  Neither his claim nor the examination referenced any complaints associated with the eyes.

In June 1999, the Veteran did not list blurred vision among his complaints in a self-report of symptoms.  VA records dated February 2000 noted complaints of decreased visual acuity.  Private records dated April 2000 reflect complaints of a 1-year history of intermittent blurry vision.  The Veteran was diagnosed with presbyopia.  Additional VA records dated June 2006 show the Veteran complained of episodes of blurry vision occurring once per day and lasting a few minutes.

At his June 2008 Board hearing, the Veteran related his complaints of blurry vision to being struck in the head with a bottle during service.

A VA examination was conducted in August 2009.  The Veteran relayed his history of a head injury in service, and denied any other relevant ocular history.  The examiner diagnosed refractive error, worse in the right eye, secondary to myopia and astigmatism.  He stated that these findings were less likely than not to have been caused by in-service disease.

VA records dated March 2011 reflect diagnoses of refractive error, cataracts, and blepharitis (inflammation of the eyelid) in both eyes.

Service connection for presbyopia or another eye condition is not warranted.  The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  In particular, refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Refractive errors are not considered diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, thus, generally not service connectable as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9.

The Board has also considered the VA General Counsel's opinion that, while service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Here, the Veteran has the additional disabilities of cataracts and blepharitis.  However, neither condition was noted during the August 2009 VA examination of the eyes.  They were first noted in March 2011, 32 years after the Veteran's discharge from service.  In addition, the symptom which the Veteran has asserted as the basis for his claim, blurred vision, was present several years before the onset of either of these conditions, and has been attributed to refractive error.  To the extent that the Veteran may be claiming these conditions are related to his head injury in service, the etiology of cataracts and blepharitis are not disabilities which he can competently discuss etiology.  See Kahana, supra.


E.  Secondary Service Connection

As noted above, the Veteran's representative raised the issue of entitlement to service connection for the claimed disabilities as secondary to PTSD.  In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).

However, the secondary service connection claims exist only as the bare assertion made by the Veteran's representative.  A review of the Veteran's extensive claims file does not reveal any statements, either from the Veteran or any of his treating physicians, indicating that his PTSD caused or aggravated migraine headaches, a cervical spine condition, left arm numbness, or blurred vision.  There is no indication of any nexus between the claimed disabilities and PTSD.

Moreover, in a February 2013 rating decision, the Appeals Management Center (AMC) reassessed the Veteran's service-connected PTSD as PTSD with polysubstance abuse.  However, in May 2013, the AMC issued another rating decision which found that a clear and unmistakable error had been committed when it included polysubstance abuse as part of the Veteran's service-connected condition, and it was removed.  Therefore, the Veteran is not presently service-connected for polysubstance abuse.  To the extent that service connection for the disabilities currently on appeal has been asserted as secondary to polysubstance abuse, such claims must be denied as a matter of law.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the 

law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


ORDER

Service connection for migraine headaches is denied.

Service connection for a cervical spine disorder is denied.

Service connection for left arm numbness is denied.

Service connection for astigmatic presbyopia, also claimed as blurred vision, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


